Citation Nr: 1025090	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962 and 
from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and December 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Indianapolis, Indiana.  

In June 2006, the Board denied entitlement to service connection 
for a right knee disorder.  The Veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By an April 2008 Order of the Court, the Court 
granted the Joint Motion for Remand, vacated the June 2006 Board 
decision, and remanded the matter for readjudication.  
Thereafter, the Board remanded this matter to the agency of 
original jurisdiction (AOJ) in August 2008 for further 
evidentiary and procedural development.  

The Veteran testified at an RO hearing in November 2004 regarding 
the issue of entitlement to service connection for a right knee 
disorder; a transcript of that hearing is associated with the 
claims folder.

The issues of entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

The competent and credible evidence establishes that the 
Veteran's current right knee degenerative arthritis is causally 
related to an in-service fracture of the right patella.  


CONCLUSION OF LAW

Right knee degenerative arthritis was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted with 
respect to the issue decided herein, no purpose would be served 
by undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
Similarly, there is no need to discuss whether there has been 
substantial compliance with the Board's August 2008 remand 
directives because there is no prejudice to the Veteran in 
proceeding with a favorable determination at this time.  

Analysis

The Veteran asserts that he is entitled to service connection for 
a right knee disorder which he contends is the result of an in-
service injury.  In statements submitted throughout this appeal, 
he describes trying to jump over a ditch while serving in Germany 
in 1965, slipping, and landing on his right knee.  According to 
the Veteran, he was told by physicians that he had fractured his 
patella; the leg was casted for several weeks and then treated 
with physical and occupational therapy.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Current medical evidence reflects that the Veteran was diagnosed 
in July 2003 as having degenerative arthritis of the right knee.  
VA Examination Report dated in July 2003.  The Board observes 
that this is many years after his separation from active duty 
service and well outside the one-year presumptive period provided 
in the law.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009) (providing for a presumption of 
service connection for degenerative arthritis if manifest to a 
compensable degree within one year of discharge from service).  
Relevant to whether the Veteran may establish service connection 
through evidence of continuity of symptomatology, he has never 
asserted that he experienced ongoing right knee problems 
following the initial in-service injury.  The Veteran also 
expressly denied seeking any treatment for many years post-
service.  Thus, it appears that in order to warrant entitlement 
to service connection there must be evidence of a causal 
relationship between an in-service injury or disease and his 
currently diagnosed degenerative arthritis.  See Shedden, 381 
F.3d at 1167; 38 C.F.R. § 3.303(d).  

In the present case, the Veteran's service treatment records are 
completely silent for any treatment or complaints of a right knee 
injury.  While the absence of contemporaneous medical evidence 
weighs against the Veteran's own lay assertions of an in-service 
right knee injury, it alone is not sufficient to discredit such 
lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
In fact, the Veteran is competent to state that he incurred some 
type of fracture to his right knee following a fall injury; he is 
also competent to report that his right knee was casted for 
several weeks and required physical and occupational therapy 
during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(holding that the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., information 
that he can gather through his senses).  These statements, 
however, are subject to a credibility determination.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  For the reasons discussed immediately below, the 
Board finds the Veteran's lay statements regarding an in-service 
fracture of the right patella are both competent and credible 
evidence of an in-service right knee injury.  See id.  

The Veteran's service personnel records reflect that he served in 
Germany from March 1965 to May 1966.  It is during this period of 
time that the Veteran asserts he injured his right knee.  
Initially, the Board notes that the Veteran's service treatment 
records contain dental records showing treatment in Germany 
during this period.  However, there is not even one record 
showing treatment for any medical (non-dental) problem for this 
entire fourteen month period.  Since the Board finds it unlikely 
that the Veteran did not seek any medical care for such a long 
period of time, it appears that his service treatment records are 
incomplete.  Under such circumstances, it would be unsuitable to 
weigh the absence of contemporaneous medical evidence against the 
Veteran's lay statements when assessing the credibility of such 
statements.  

Similarly, the Board finds that it may not rely on the lack of 
any mention of a right knee injury at the July 1968 service 
separation examination as evidence which tends to weigh against 
the Veteran's current lay assertions.  In this regard, the 
Veteran also failed to report a history of a fairly significant 
right eye injury incurred while serving in Vietnam.  In fact, the 
only in-service injury noted at separation is a muscle strain of 
the back for which the Veteran was receiving treatment at the 
time of the separation examination.  It therefore seems to 
reasonable to conclude that the Veteran only identified current 
medical issues at his separation examination rather than 
providing a complete history of in-service injuries and events.  

The Board acknowledges that the above evidence does not tend to 
corroborate the Veteran's statements regarding his in-service 
injury.  Perhaps just as importantly, however, it does not tend 
to discredit his lay assertions for the reasons discussed above.  
A review of the claims file reveals that the Veteran has been 
consistent throughout this appeal as to how he injured his right 
knee during service and how it was treated.  Therefore, absent 
any evidence contradicting these statements, and with 
consideration of the fact that his service treatment records are 
incomplete, the Board will afford all reasonable doubt in favor 
of the Veteran and find his statements regarding an in-service 
fracture of the right patella to be credible.  See 38 U.S.C.A. § 
5107(b) (West 2002); Hayes, 5 Vet. App. at 69-70.  

An in-service injury alone, however, does not establish 
entitlement to service connection.  38 C.F.R. § 3.303.  Rather, 
as previously discussed, there must be competent evidence 
providing a causal link between the in-service injury and a 
current disability.  38 C.F.R. § 3.303(d).  In the present case, 
the Veteran was examined by the VA in October 2007 for the 
purpose of determining employability.  At the examination the 
Veteran provided a history of falling on his right knee and 
fracturing his patella during service.  He indicated that the leg 
was casted and that it healed well; the Veteran noted current 
complaints of right knee pain with crepitation and a recent 
diagnosis of arthritis by his primary care physician.  Following 
a physical examination of the Veteran, the October 2007 VA 
examiner diagnosed the Veteran with "[c]ontusion of right knee 
with fracture of right patella, treated with a cast - 
degenerative joint disease of right knee . . . [r]esidual from 
service-connected injury."  

Despite the fact that the October 2007 VA examiner did not have 
access to the Veteran's claims file, the Board finds that the 
diagnosis provided is sufficient upon which to award service 
connection.  In this regard, the Court held in Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) that the relevant inquiry 
when assessing the probative value of a medical opinion is not 
whether the claims file was reviewed, but rather whether the 
opinion reflects application of medical principles to an accurate 
and complete medical history.  In the present case, the claims 
file does not contain any service or post-service treatment for 
right knee problems.  Thus, the only relevant evidence of record 
is the Veteran's history, which has been deemed credible, and 
which was provided to the examiner at the October 2007 VA 
examination.  Relying on this history and a physical examination 
of the Veteran's right knee, the October 2007 VA examiner 
concluded that the Veteran's degenerative joint disease is 
causally related to the in-service fracture of the right patella.  
Absent any competent medical evidence contradicting this medical 
opinion, the Board concludes that the record contains competent 
and credible evidence of (1) a present right knee disability, (2) 
an in-service right knee injury, and (3) a causal relationship 
between the present disability and the in-service injury.  Under 
these circumstances, service connection should be granted for 
right knee degenerative arthritis.  See Shedden, 381 F.3d at 
1167; 38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for right knee degenerative 
arthritis is granted.


REMAND

For reasons discussed immediately hereafter, the Board finds that 
a remand is necessary with regard to the issues of entitlement to 
an increased disability rating for degenerative disc disease of 
the lumbar spine and entitlement to TDIU.  In brief, the medical 
evidence presently of record, including the VA examinations 
pertaining to these claims, is inadequate upon which to make a 
determination.  Thus, the Veteran should be afforded new VA 
examinations as to each of these issues.  See 38 C.F.R. § 4.2 
(2009); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's service-connected degenerative disc 
disease of the lumbar spine, the record contains a VA orthopedic 
examination dated in November 2009.  The examination report 
reflects that the Veteran reported subjective symptoms of urinary 
urgency, urinary frequency, erectile dysfunction, numbness, 
paresthesias, and leg or foot weakness.  The VA examiner 
responded "no" to the question of whether the etiology of these 
symptoms are unrelated to the Veteran's service-connected 
disability, thereby indicating a positive relationship.  However, 
relevant to the reasons for this remand, the examiner failed to 
comment on whether there was any objective evidence of these 
subjective symptoms; there is also not explanation as to why such 
symptoms were found to be associated with his service-connected 
degenerative disc disease.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Such evidence is necessary because the diagnostic criteria 
applicable to the Veteran's lumbar spine disability require the 
Board to "[e]valuate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code."  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1) 
(2009).  

Similarly, the November 2009 VA examiner indicated that the 
Veteran reported "incapacitating episodes" once a week lasting 
two to three days in which he only left the bed to use the 
bathroom.  Relevant to the diagnostic criteria, there was no 
indication in the report as to whether these periods of bed rest 
were prescribed by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2009) (an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician).  Moreover, despite 
noting exacerbations of low back symptoms once per week in the 
final assessment, the examiner provided a response of "no" as 
to whether there was evidence of incapacitating episodes due to 
intervertebral disc syndrome.  Given the contradictory nature of 
these statements, the Board is not certain as to whether the 
Veteran meets the criteria for a higher disability rating under 
the diagnostic criteria provided for intervertebral disc 
syndrome.  See id.  

Finally, the November 2009 VA examination report reflects that 
the Veteran demonstrated decreased range of motion, including 
flexion limited to 65 degrees and extension limited to 15 
degrees.  Using the "normal" range of motion information found 
in Part 4, Title 38, Code of Federal Regulations, this represents 
a 25 degree loss of flexion.  However, the November 2009 VA 
examiner indicated that this actually represented "normal," and 
not decreased flexion, for the Veteran.  No explanation was 
provided as to why the Board should not view the Veteran's range 
of motion of findings as representing a loss in movement.  

If a medical examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  
In the instant claim, the Board has identified a number of areas, 
as discussed above, where the November 2009 failed to either 
provide information relevant to rating the Veteran's service-
connected degenerative disc disease of the lumbar spine or did 
not provide sufficient explanation as to the reasons for a 
particular medical opinion.  Under these circumstances, the Board 
finds the November 2009 VA examination inadequate for rating 
purposes and concludes that a remand is necessary to obtain a 
contemporaneous physical examination that considers these issues.  

As for the Veteran's TDIU claim, both the December 2007 and 
November 2009 VA examinations of record contain opinions that the 
Veteran is unemployable.  Pertinent to this remand, however, both 
VA examiners list both service-connected and nonservice-connected 
disabilities as contributing to his unemployability.  Neither VA 
examination contains an opinion as to the cumulative effect of 
the Veteran's service-connected disabilities alone on his ability 
to obtain and maintain substantially gainful employment.  Because 
this is the issue before the Board for appellate review, a new VA 
examination is warranted to address this question.  

Once an adequate VA examination has been obtained, the agency of 
original jurisdiction (AOJ) should consider whether the Veteran's 
case should be referred to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) (2009); 
see also Floyd v. Brown, 9 Vet. App. 88, 94-5 (1996) (the Board 
is precluded from assigning an extraschedular rating in the first 
instance, but may remand a claim for consideration by the Under 
Secretary for Benefits or the Director of Compensation and 
Pension).
	
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the current severity 
of his service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder must be made available to the examiner 
for review, and the examination report should 
reflect that such review was completed.  All 
indicated tests should be performed and the 
findings reported in detail.  Following a 
review of the record and an examination of 
the Veteran, the examiner should provide a 
response to all of the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during range 
of motion testing should be noted, and 
the examiner should accurately measure 
and report where any recorded pain 
begins and ends when measuring range of 
motion (with and without repetition).  
He/she should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If observed, the examiner should 
specifically comment on whether the Veteran's 
range of motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also state 
whether there is any abnormality of the 
spine, including evidence of ankylosis.  

(b) The examiner should indicate whether the 
Veteran's degenerative disc disease is 
consistent with intervertebral disc syndrome 
and, if so, comment on the frequency and 
duration of any "incapacitating episodes."  
For rating purposes, an "incapacitating 
episode" is defined as period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires physician-prescribed 
bed rest and treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all neurologic 
impairments associated with his lumbar 
spine disability, including any impairment 
of the lower extremities, bladder, bowel, or 
sexual organ.  The examiner should discuss 
what objective evidence supports a diagnosis 
of neurologic impairment and he/she should 
expressly differentiate any impairment caused 
by a disorder other than the Veteran's 
service-connected degenerative disc disease, 
offering an opinion/explanation as to why 
such neurological impairment is not 
associated with this disability.

2.  Following completion of the above 
development, refer the case to an appropriate 
VA physician for a VA medical opinion.  The 
reviewing physician must be provided with the 
entire claims file, including a copy of this 
REMAND.  The opinion should reflect that a 
review of the claims file was completed.  A 
detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinions.  After reviewing the 
record, the VA physician should discuss 
whether the cumulative effect of the 
Veteran's service-connected disabilities is 
of such nature as to result in occupational 
impairments which might preclude employment 
consistent with the Veteran's education and 
occupational experience (GED-level education 
and factory work at General Motors).  In 
providing an opinion, the VA physician should 
discuss what functional limitations the 
Veteran experienced as a result of his 
service-connected disabilities and what 
impact, if any, these have on his 
occupational functioning.  

***Please note that the Veteran is in 
receipt of service connection for the 
following disabilities: (1) status post-
enucleation of the right eye with prosthesis 
and history of recurrent and chronic iritis 
of the left eye; (2) degenerative disc 
disease of the lumbar spine; (3) bilateral 
hearing loss; (4) tinnitus; and (5) right 
knee osteoarthritis.  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the actions requested 
above, consideration should be given to 
referral of the Veteran's TDIU claim to the 
Undersecretary for Benefits or the Director 
of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. 
§ 4.16(b).  The Veteran should be given 
opportunity to present evidence and argument 
on this point; he should be informed of the 
ultimate outcome of any referral.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


